                Case 2:21-cv-00312-TSZ Document 42 Filed 04/22/21 Page 1 of 12



                                                       THE HONORABLE THOMAS S. ZILLY
 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10

11
         REX – REAL ESTATE EXCHANGE,
12       INC., a Delaware corporation,
                                                          CASE NO. 2:21-cv-00312-TSZ
13                                        Plaintiff,
                                                          STIPULATED
14                   v.                                   PROTECTIVE ORDER
15       ZILLOW, INC., a Washington
         corporation; ZILLOW GROUP, INC., a
16       Washington corporation; ZILLOW
         HOMES, INC., a Delaware corporation;
17       ZILLOW LISTING SERVICES, INC., a
         Washington corporation; TRULIA, LLC,
18       a Delaware limited liability company; and
         THE NATIONAL ASSOCIATION OF
19       REALTORS, an Illinois trade association,

20                                     Defendants.

21

22

23            Plaintiff REX- Real Estate Exchange, Inc. (“REX”) and Defendants Zillow, Inc.,

24 Zillow Group Inc, Zillow Homes, Inc., Zillow Listing Services, Trulia, LLC (collectively,

25 “Zillow”) and Defendant National Association of Realtors (“NAR”) jointly stipulate and

26 agree to the entry of a protective order as described below.

     STIPULATED PROTECTIVE
     ORDER - 1
     Case No. 2:21-cv-00312
     FG:54288724.1
                Case 2:21-cv-00312-TSZ Document 42 Filed 04/22/21 Page 2 of 12




 1

 2 1.         PURPOSES AND LIMITATIONS
 3            Discovery in this action is likely to involve production of confidential, proprietary,
 4 or private information for which special protection may be warranted. Accordingly, the

 5 parties hereby stipulate to and petition the court to enter the following Stipulated

 6 Protective Order. The parties acknowledge that this agreement is consistent with LCR

 7 26(c). It does not confer blanket protection on all disclosures or responses to discovery,

 8 the protection it affords from public disclosure and use extends only to the limited
 9 information or items that are entitled to confidential treatment under the applicable legal

10 principles, and it does not presumptively entitle parties to file confidential information

11 under seal.

12 2.         “CONFIDENTIAL” MATERIAL
13            “Confidential” material shall include the following documents and tangible things
14 produced or otherwise exchanged:

15                   a) Computer programming codes, software, or hardware;
16                   b) Customer lists and customer information;
17                   c) Internal financial data;
18                   d) Proprietary business processes;
19                   e) Marketing plans and non-public market research performed by a party, or
20                      by a third-party on its behalf;
21                   f) Confidential business communications, including contracts and contract
22                      negotiations;
23                   g) Tax records;
24                   h) Documents containing personal identifying information;
25                   i) Documents containing non-public, confidential information of third parties;
26                   j) Non-public business or strategy plans or forecasts;

     STIPULATED PROTECTIVE
     ORDER - 2
     Case No. 2:21-cv-00312
     FG:54288724.1
                Case 2:21-cv-00312-TSZ Document 42 Filed 04/22/21 Page 3 of 12




 1                   k) Non-public product or service plans, including documents reflecting non-
 2                      public research or development of future products or services; and
 3                   l) Intellectual property or trade secrets.
 4 3.         SCOPE
 5            The protections conferred by this agreement cover not only confidential material
 6 (as defined above), but also (1) any information copied or extracted from confidential

 7 material; (2) all copies, excerpts, summaries, or compilations of confidential material;

 8 and (3) any testimony, conversations, or presentations by parties or their counsel that
 9 might reveal confidential material.

10            However, the protections conferred by this agreement do not cover information
11 that is in the public domain or becomes part of the public domain through trial or

12 otherwise.

13 4.         ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
14            4.1       Basic Principles. A receiving party may use confidential material that is
15 disclosed or produced by another party or by a non-party in connection with this case

16 only for prosecuting, defending, or attempting to settle this litigation. Confidential

17 material may be disclosed only to the categories of persons and under the conditions

18 described in this agreement. Confidential material must be stored and maintained by a

19 receiving party at a location and in a secure manner that ensures that access is limited to

20 the persons authorized under this agreement.

21            4.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
22 ordered by the court or permitted in writing by the designating party, a receiving party

23 may disclose any confidential material only to:

24                      (a)    the receiving party’s counsel of record in this action, as well as
25 employees of counsel to whom it is reasonably necessary to disclose the information for

26 this litigation;

     STIPULATED PROTECTIVE
     ORDER - 3
     Case No. 2:21-cv-00312
     FG:54288724.1
                Case 2:21-cv-00312-TSZ Document 42 Filed 04/22/21 Page 4 of 12




 1                   (b)   the officers, directors, and employees (including in house counsel) of
 2 the receiving party to whom disclosure is reasonably necessary for this litigation, unless

 3 the parties agree that a particular document or material produced is for Attorney’s Eyes

 4 Only and is so designated;

 5                   (c)   experts and consultants to whom disclosure is reasonably necessary
 6 for this litigation and who have signed the “Acknowledgment and Agreement to Be

 7 Bound” (Exhibit A);

 8                   (d)   the court, court personnel, and court reporters and their staff;
 9                   (e)   copy or imaging services retained by counsel to assist in the
10 duplication of confidential material, provided that counsel for the party retaining the copy

11 or imaging service instructs the service not to disclose any confidential material to third

12 parties and to immediately return all originals and copies of any confidential material;

13                   (f)   during their depositions, witnesses in the action to whom disclosure
14 is reasonably necessary and who have signed the “Acknowledgment and Agreement to

15 Be Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by

16 the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

17 confidential material must be separately bound by the court reporter and may not be

18 disclosed to anyone except as permitted under this agreement;

19                   (g)   the author or recipient of a document containing the information or a
20 custodian or other person who otherwise possessed or knew the information.

21            4.3    Filing Confidential Material. Before filing confidential material or
22 discussing or referencing such material in court filings, the filing party shall confer with

23 the designating party, in accordance with Local Civil Rule 5(g)(3)(A), to determine

24 whether the designating party will remove the confidential designation, whether the

25 document can be redacted, or whether a motion to seal or stipulation and proposed order

26 is warranted. During the meet and confer process, the designating party must identify the

     STIPULATED PROTECTIVE
     ORDER - 4
     Case No. 2:21-cv-00312
     FG:54288724.1
                Case 2:21-cv-00312-TSZ Document 42 Filed 04/22/21 Page 5 of 12




 1 basis for sealing the specific confidential information at issue, and the filing party shall

 2 include this basis in its motion to seal, along with any objection to sealing the information

 3 at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and the

 4 standards that will be applied when a party seeks permission from the court to file

 5 material under seal. A party who seeks to maintain the confidentiality of its information

 6 must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party

 7 filing the motion to seal. Failure to satisfy this requirement will result in the motion to

 8 seal being denied, in accordance with the strong presumption of public access to the
 9 Court’s files.

10 5.         DESIGNATING PROTECTED MATERIAL
11            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
12 party or non-party that designates information or items for protection under this

13 agreement must take care to limit any such designation to specific material that qualifies

14 under the appropriate standards. The designating party must designate for protection only

15 those parts of material, documents, items, or oral or written communications that qualify,

16 so that other portions of the material, documents, items, or communications for which

17 protection is not warranted are not swept unjustifiably within the ambit of this agreement.

18            Mass, indiscriminate, or routinized designations are prohibited. Designations that
19 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,

20 to unnecessarily encumber or delay the case development process or to impose

21 unnecessary expenses and burdens on other parties) expose the designating party to

22 sanctions.

23            If it comes to a designating party’s attention that information or items that it
24 designated for protection do not qualify for protection, the designating party must

25 promptly notify all other parties that it is withdrawing the mistaken designation.

26

     STIPULATED PROTECTIVE
     ORDER - 5
     Case No. 2:21-cv-00312
     FG:54288724.1
                Case 2:21-cv-00312-TSZ Document 42 Filed 04/22/21 Page 6 of 12




 1            5.2         Manner and Timing of Designations. Except as otherwise provided in this
 2 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated

 3 or ordered, disclosure or discovery material that qualifies for protection under this

 4 agreement must be clearly so designated before or when the material is disclosed or

 5 produced.

 6                        (a)     Information in documentary form: (e.g., paper or electronic
 7 documents and deposition exhibits, but excluding transcripts of depositions or other

 8 pretrial          or   trial   proceedings),   the   designating   party   must   affix   the   word
 9 “CONFIDENTIAL” to each page that contains confidential material. If only a portion or

10 portions of the material on a page qualifies for protection, the producing party also must

11 clearly identify the protected portion(s) (e.g., by making appropriate markings in the

12 margins).

13                        (b)     Testimony given in deposition or in other pretrial proceedings: the
14 parties and any participating non-parties must identify on the record, during the

15 deposition or other pretrial proceeding, all protected testimony, without prejudice to their

16 right to so designate other testimony after reviewing the transcript. Any party or non-

17 party may, within fifteen days after receiving the transcript of the deposition or other

18 pretrial proceeding, designate portions of the transcript, or exhibits thereto, as

19 confidential. If a party or non-party desires to protect confidential information at trial,

20 the issue should be addressed during the pre-trial conference.

21                        (c)     Other tangible items: the producing party must affix in a prominent
22 place on the exterior of the container or containers in which the information or item is

23 stored the word “CONFIDENTIAL.” If only a portion or portions of the information or

24 item warrant protection, the producing party, to the extent practicable, shall identify the

25 protected portion(s).

26

     STIPULATED PROTECTIVE
     ORDER - 6
     Case No. 2:21-cv-00312
     FG:54288724.1
                Case 2:21-cv-00312-TSZ Document 42 Filed 04/22/21 Page 7 of 12




 1            5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 2 to designate qualified information or items does not, standing alone, waive the

 3 designating party’s right to secure protection under this agreement for such material.

 4 Upon timely correction of a designation, the receiving party must make reasonable efforts

 5 to ensure that the material is treated in accordance with the provisions of this agreement.

 6 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7            6.1    Timing of Challenges. Any party or non-party may challenge a designation
 8 of confidentiality at any time. Unless a prompt challenge to a designating party’s
 9 confidentiality designation is necessary to avoid foreseeable, substantial unfairness,

10 unnecessary economic burdens, or a significant disruption or delay of the litigation, a

11 party does not waive its right to challenge a confidentiality designation by electing not to

12 mount a challenge promptly after the original designation is disclosed.

13            6.2    Meet and Confer. The parties must make every attempt to resolve any
14 dispute regarding confidential designations without court involvement. Any motion

15 regarding confidential designations or for a protective order must include a certification,

16 in the motion or in a declaration or affidavit, that the movant has engaged in a good faith

17 meet and confer conference with other affected parties in an effort to resolve the dispute

18 without court action. The certification must list the date, manner, and participants to the

19 conference. A good faith effort to confer requires a face-to-face meeting or a telephone

20 conference.

21            6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
22 intervention, the designating party may file and serve a motion to retain confidentiality

23 under Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable).

24 The burden of persuasion in any such motion shall be on the designating party. Frivolous

25 challenges, and those made for an improper purpose (e.g., to harass or impose

26 unnecessary expenses and burdens on other parties) may expose the challenging party to

     STIPULATED PROTECTIVE
     ORDER - 7
     Case No. 2:21-cv-00312
     FG:54288724.1
                Case 2:21-cv-00312-TSZ Document 42 Filed 04/22/21 Page 8 of 12




 1 sanctions. All parties shall continue to maintain the material in question as confidential

 2 until the court rules on the challenge.

 3 7.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 4 OTHER LITIGATION

 5            If a party is served with a subpoena or a court order issued in other litigation that
 6 compels disclosure of any information or items designated in this action as

 7 “CONFIDENTIAL,” that party must:

 8                   (a)    promptly notify the designating party in writing and include a copy
 9 of the subpoena or court order;

10                   (b)    promptly notify in writing the party who caused the subpoena or
11 order to issue in the other litigation that some or all of the material covered by the

12 subpoena or order is subject to this agreement. Such notification shall include a copy of

13 this agreement; and

14                   (c)    cooperate with respect to all reasonable procedures sought to be
15 pursued by the designating party whose confidential material may be affected.

16 8.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17            If a receiving party learns that, by inadvertence or otherwise, it has disclosed
18 confidential material to any person or in any circumstance not authorized under this

19 agreement, the receiving party must immediately (a) notify in writing the designating

20 party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized

21 copies of the protected material, (c) inform the person or persons to whom unauthorized

22 disclosures were made of all the terms of this agreement, and (d) request that such person

23 or persons execute the “Acknowledgment and Agreement to Be Bound” that is attached

24 hereto as Exhibit A.

25

26

     STIPULATED PROTECTIVE
     ORDER - 8
     Case No. 2:21-cv-00312
     FG:54288724.1
                Case 2:21-cv-00312-TSZ Document 42 Filed 04/22/21 Page 9 of 12




 1 9.         INADVERTENT         PRODUCTION         OF    PRIVILEGED       OR    OTHERWISE
 2 PROTECTED MATERIAL

 3            When a producing party gives notice to receiving parties that certain inadvertently
 4 produced material is subject to a claim of privilege or other protection, the obligations of

 5 the receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

 6 This provision is not intended to modify whatever procedure may be established in an e-

 7 discovery order or agreement that provides for production without prior privilege review.

 8 The parties       agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set
 9 forth herein.

10 10.        NON TERMINATION AND RETURN OF DOCUMENTS
11            Within 60 days after the termination of this action, including all appeals, each
12 receiving party must return all confidential material to the producing party, including all

13 copies, extracts and summaries thereof. Alternatively, the parties may agree upon

14 appropriate methods of destruction.

15            Notwithstanding this provision, counsel are entitled to retain one archival copy of
16 all documents filed with the court, trial, deposition, and hearing transcripts,

17 correspondence, deposition and trial exhibits, expert reports, attorney work product, and

18 consultant and expert work product, even if such materials contain confidential material.

19            The confidentiality obligations imposed by this agreement shall remain in effect
20 until a designating party agrees otherwise in writing or a court orders otherwise.

21
               Respectfully submitted this 22nd day of April, 2021.
22
        FOSTER GARVEY PC                             ORRICK, HERRINGTON &
23                                                   SUTCLIFFE LLP
24      By: /s/ Michael Vaska                        By: /s/ Aravind Swaminathan
        Michael Vaska, WSBA #15438                   Aravind Swaminathan, WSBA #33883
25
        By: /s/ Rylan Weythman                       By: /s/ Nicole Tadano
26      Rylan Weythman, WSBA #45352                  Nicole Tadano, WSBA #40531

     STIPULATED PROTECTIVE
     ORDER - 9
     Case No. 2:21-cv-00312
     FG:54288724.1
               Case 2:21-cv-00312-TSZ Document 42 Filed 04/22/21 Page 10 of 12




       1111 Third Avenue, Suite 3000           701 Fifth Avenue, Suite 5600
 1
       Seattle, Washington 98101               Seattle, WA 98104
 2     Telephone: (206) 447-4400               Telephone: 206-839-4300
       Facsimile: (206) 447-9700               Facsimile: 206-839-4301
 3     Email: michael.vaska@foster.com         Email: aswaminathan@orrick.com
 4             rylan.weythman@foster.com              ntadano@orrick.com

 5     McCARTY LAW PLLC                        By: /s/ John “Jay” Jurata, Jr.
                                               John “Jay” Jurata, Jr., Admitted Pro Hac
 6                                             Vice
       By: /s/ Darren L. McCarty
 7     Darren L. McCarty, Admitted Pro Hac     1152 15th Street, N.W.
       Vice                                    Washington, DC 20005
 8     By: /s/ Cristina M. Moreno              Telephone: 202-339-8400
       Cristina M. Moreno, Admitted Pro Hac    Email: jjurata@orrick.com
 9
       Vice
10                                             By: /s/ Russell P. Cohen
                                               Russell P. Cohen, Admitted Pro Hac
       1410B West 51st Street                  Vice
11
       Austin, TX 78756                        405 Howard Street
12     Telephone: (512) 827-2902               San Francisco, CA 94105
       Email: darren@mccartylawpllc.com        Telephone: 415-773-5700
13            cristina@mccartylawpllc.com      Email: rcohen@orrick.com
14                                             By: /s/ Naomi J. Scotten
       Attorneys for Plaintiff REX – Real
                                               Naomi J. Scotten, Admitted Pro Hac
15     Estate Exchange, Inc.                   Vice
16                                             51 West 52nd Street
                                               New York, NY 20005
17                                             Telephone: 212-506-5000
                                               Email: nscotten@orrick.com
18
                                               Attorneys for Defendants Zillow, Inc.,
19                                             Zillow Group, Inc., Zillow Homes, Inc.,
                                               Zillow Listing Services, Inc. Zillow Group
20
                                               Marketplace, Inc., and Trulia, LLC
21
                                               QUINN EMANUEL URQUHART &
22                                             SULLIVAN, LLP
                                               /s/ Thomas C. Rubin
23                                             Thomas C. Rubin, WSBA #33829
                                               1109 First Avenue, Suite 210
24                                             Seattle, WA 98101
                                               Telephone: 206-905-7000
25                                             Facsimile: 206-905-7100
                                               Email: tomrubin@quinnemanuel.com
26

     STIPULATED PROTECTIVE
     ORDER - 10
     Case No. 2:21-cv-00312
     FG:54288724.1
               Case 2:21-cv-00312-TSZ Document 42 Filed 04/22/21 Page 11 of 12




                                                    By: /s/ Ethan Glass
 1
                                                    Ethan Glass, Admitted Pro Hac Vice
 2                                                  By: /s/ Michael D. Bonanno
                                                    Michael D. Bonanno, Admitted Pro Hac
 3                                                  Vice
                                                    1300 I Street, Suite 900
 4                                                  Washington, D.C. 20005
                                                    Telephone: 202-538-8000
 5                                                  Facsimile: 202-538-8100
                                                    Email: ethanglass@quinnemanuel.com
 6                                                  mikebonanno@quinnemanuel.com
 7                                                  Attorneys for The National Association
 8                                                  of Realtors®

 9

10
              IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production
11
     of any documents in this proceeding shall not, for the purposes of this proceeding or any
12
     other federal or state proceeding, constitute a waiver by the producing party of any
13
     privilege applicable to those documents, including the attorney-client privilege, attorney
14
     work-product protection, or any other privilege or protection recognized by law.
15

16
              DATED this 22nd day of April, 2021.
17

18

19                                                    A
                                                      Thomas S. Zilly
20
                                                      United States District Judge
21

22

23

24

25

26

     STIPULATED PROTECTIVE
     ORDER - 11
     Case No. 2:21-cv-00312
     FG:54288724.1
               Case 2:21-cv-00312-TSZ Document 42 Filed 04/22/21 Page 12 of 12




 1                                            EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, ____________________________________ [print or type full name], of
 4 ____________________________________ [print or type full address], declare under

 5 penalty of perjury that I have read in its entirety and understand the Stipulated Protective

 6 Order that was issued by the United States District Court for the Western District of

 7 Washington on [date] in the case of REX-Real Estate Exchange, Inc. v. Zillow, Inc, et al.,

 8 Case No. 2:21-cv-00312-TSZ. I agree to comply with and to be bound by all the terms of
 9 this Stipulated Protective Order and I understand and acknowledge that failure to so

10 comply could expose me to sanctions and punishment in the nature of contempt. I

11 solemnly promise that I will not disclose in any manner any information or item that is

12 subject to this Stipulated Protective Order to any person or entity except in strict

13 compliance with the provisions of this Order.

14            I further agree to submit to the jurisdiction of the United States District Court for
15 the Western District of Washington for the purpose of enforcing the terms of this

16 Stipulated Protective Order, even if such enforcement proceedings occur after

17 termination of this action.

18 Date:

19 City and State where sworn and signed:

20 Printed name:

21 Signature:

22

23

24

25

26

     STIPULATED PROTECTIVE
     ORDER - 12
     Case No. 2:21-cv-00312
     FG:54288724.1
